Citation Nr: 0947114	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  07-05 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for arthritis of the 
lumbar spine.  

2.	Entitlement to service connection for arthritis of the 
shoulders.  

3.	Entitlement to service connection for arthritis of the 
arms.  

4.	Entitlement to service connection for arthritis of the 
hands.  

5.	Entitlement to service connection for fibromyalgia.  

6.	Entitlement to a disability rating greater than 10 percent 
for retropatellofemoral pain syndrome of the right knee.  

7.	Entitlement to a disability rating greater than 10 percent 
for retropatellofemoral pain syndrome of the left knee.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran had active service from June 1990 to October 
1992.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Waco, Texas Department of Veterans Affairs (VA) Regional 
Office (RO), that, in pertinent part, denied service 
connection for fibromyalgia; and arthritis of the lumbar 
spine, shoulders, arms and hands; and continued 10 percent 
ratings for retropatellofemoral pain syndrome of each knee.  
The Veteran was scheduled to appear at a videoconference 
hearing in August 2009, but did not appear for the hearing.  

The issue of service connection for fibromyalgia is addressed 
in the REMAND section of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action 
is required on his part.


FINDINGS OF FACT

1.	Low back pain was not manifested during service or until 
many years thereafter and is not shown to have been caused by 
any in-service event.  Arthritis of the lumbar spine has not 
been demonstrated in the record.  

2.	A bilateral shoulder disability was not manifested during 
service or until many years thereafter and is not shown to 
have been caused by any in-service event.  Arthritis of the 
shoulders has not been demonstrated in the record.  

3.	A disability of either arm was not manifested during 
service or until many years thereafter and is not shown to 
have been caused by any in-service event.  Arthritis of the 
arms has not been demonstrated in the record.  

4.	A disability of either hand was not manifested during 
service or until many years thereafter and is not shown to 
have been caused by any in-service event.  Arthritis of the 
hands has not been demonstrated in the record.  

5.	The Veteran's service-connected right retropatellofemoral 
pain syndrome is manifested by, at worst, range of motion 
from 0 degrees extension to 95 degrees flexion with pain, 
crepitus and a positive patellar grind test.  

6.	The Veteran's service-connected left retropatellofemoral 
pain syndrome is manifested by, at worst, range of motion 
from 0 degrees extension to 120 degrees flexion with pain, 
crepitus and a positive patellar grind test.  


CONCLUSIONS OF LAW

1.	Service connection for arthritis of the lumbar spine is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).  

2.	Service connection for arthritis of each shoulder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).  

3.	Service connection for arthritis of each arm is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).  

4.	Service connection for arthritis of each hand is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).  

5.	The criteria for a disability rating greater than 10 
percent for retropatellofemoral pain syndrome of the right 
knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.21, 4.71a, Diagnostic Code (DC) 5260 
(2009).  

6.	The criteria for a disability rating greater than 10 
percent for retropatellofemoral pain syndrome of the left 
knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.21, 4.71a, DC 5260 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative 
of any information, and any medical or lay evidence, not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VCAA notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; 3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 
2007).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Veteran was advised of VA's duties to notify and assist 
in the development of the claims prior to the initial 
adjudication of his claims.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  A May 2006 letter explained the 
evidence necessary to substantiate his claims, the evidence 
VA was responsible for providing, and the evidence he was 
responsible for providing.  This letter also informed the 
appellant of disability rating and effective date criteria.  
The Veteran has had ample opportunity to respond/supplement 
the record and he has not alleged that notice in this case 
was less than adequate.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  The Federal Circuit recently 
reversed the Veterans Court's decision in Vazquez-Flores, 
finding that VA is not required to tailor § 5103(a) notice to 
individual Veterans or to notify them that they may present 
evidence showing the effect that worsening of a service-
connected disability has on their employment and daily life 
for proper claims adjudication.  For an increased rating 
claim, section § 5103(a) now requires that the Secretary 
notify claimants generally that, to substantiate a claim, 
they must provide, or ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. 
Shinseki, No. 2008-7150 (Fed. Cir. Sept. 4, 2009) (holding 
that notice specific to individual Veterans is no longer 
required in increased compensation claims).     

The appellant was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  The May 2006 letter explained the 
evidence necessary to substantiate his claims, the evidence 
VA was responsible for providing, and the evidence he was 
responsible for providing.  The appellant has had ample 
opportunity to respond/supplement the record and he has not 
alleged that notice in this case was less than adequate.   

The Board notes that the Federal Circuit had held previously 
that any error in VCAA notice should be presumed prejudicial 
and VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
The Supreme Court recently reversed the Federal Circuit's 
decision in Sanders, finding it unlawful in light of 38 
U.S.C.A. § 7261(b)(2) which provides that, in conducting 
review of decision of the Board, a court shall take due 
account of the rule of prejudicial error.  The Supreme Court 
essentially held in Sanders that-except in cases where VA 
has failed to meet the first requirement of 38 C.F.R. 
§ 3.159(b) by not informing the claimant of the information 
and evidence necessary to substantiate the claim-(1) the 
burden of proving harmful error must rest with the party 
raising the issue; (2) the Federal Circuit's presumption of 
prejudicial error in Sanders imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process; and (3) determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In light of the 
Supreme Court's recent decision in Sanders, the Board finds 
that any failure to satisfy the duty to notify in that regard 
is not prejudicial.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007), rev'd sub nom., Shinseki v. Sanders, 129 S. 
Ct. 1696 (2009).

The Veteran's service treatment records (STRs) and pertinent 
post-service treatment records have been secured.  The RO 
arranged for VA examinations in October 2006 and October 
2008.  Although these examinations do not specifically 
address the question of arthritis of the lumbar spine, 
shoulders, arms and hands, it is noted that the Veteran had 
no complaints of pain in these joints while on active duty 
and has not evidence of its current existence.  Therefore, he 
has not met the criteria outlined by the United States Court 
of Appeals for Veterans Claims (Court) in McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  As set forth in this 
case, in disability compensation claims, VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Simply stated, 
the standards of McLendon are not met in this case.  The 
record does not show evidence of an in service event or 
manifestations of arthritis within the presumptive period or 
an indication that the Veteran has persistent symptoms that 
may be associated with service or a service-connected 
disability.  As such, an examination for the service 
connection claims is not necessary.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007) (finding that VA must provide an 
examination that is adequate for rating purposes).  In 
summary, VA has done everything reasonably possible to notify 
and to assist the Veteran and no further action is necessary 
to meet the requirements of the VCAA.

Service Connection

The Veteran contends that he incurred arthritis of the lumbar 
spine, shoulders, arms, and hands during active service.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
diseases (including arthritis) may be presumptively service 
connected if manifested to a compensable degree in the first 
postservice year.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1990).   The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1990); 38 C.F.R. § 3.303(a).

Arthritis of the Lumbar Spine

The Veteran's STR's do not show complaints of manifestations 
of low back pain while he was on active duty.  On examination 
for separation from active duty, the Veteran reported no 
recurrent back pain and clinical evaluation of the spine was 
normal.  Post-service records include a report of VA 
examination dated in February 1993, which, while primarily 
involving the Veteran's claim of service connection for 
bilateral knee disabilities at that time, nonetheless showed 
no complaint or manifestation of a low back disability.  
Treatment records dated in May 2005 show that muscle spasm in 
the lumbar spine was demonstrated on palpation.  The 
assessment was chronic pain, but there was no indication that 
this was related in any way with service.  In September 2005, 
it was reported that X-ray studies for joint pain had been 
negative.  

The Veteran did not manifest back pain while on active duty 
and there is no competent medical opinion evidence that 
directly addresses the matter of a nexus between any current 
lumbar spine disability and the Veteran's service.  Thus, 
there is no basis upon which service connection for a lumbar 
spine disability may be established.  The Veteran's specific 
claim is for arthritis of the lumbar spine.  It is noted that 
a threshold matter in any claim seeking service connection is 
that there must be competent evidence of the disability 
claimed.  See Gilpin v. West, 155 F.3d 1353, 1356 (Fed. Cir. 
1998).  Without any objective evidence that the Veteran has a 
arthritis of the lumbar spine, there is no valid claim of 
service connection for such disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of service connection for arthritis of 
the lumbar spine.

Arthritis of the Shoulders

The Veteran's STR's do not show complaints of manifestations 
of a disability of either shoulder while he was on active 
duty.  On examination for separation from active duty, the 
Veteran reported no shoulder pain and clinical evaluation of 
the upper extremities was normal.  Post-service records 
include a report of VA examination dated in February 1993, 
which, while primarily involving the Veteran's claim of 
service connection for bilateral knee disabilities at that 
time, nonetheless showed no complaint or manifestation of a 
disability of either shoulder.  In June and July 2001, the 
Veteran was treated for pain in the right shoulder.  At that 
time, X-ray studies were normal.  In September 2006, it was 
reported that the Veteran had a history of left shoulder 
dislocations three years earlier.  A report of an MRI study 
of the shoulder, conducted in July 2006, showed the shoulder 
to be normal as reportedly were X-ray studies.  The 
assessment was anterior left shoulder instability.  The 
treatment records do not include a reference between any 
shoulder disability and service.  

The Veteran did not manifest pain in either shoulder while on 
active duty and there is no competent medical opinion 
evidence that directly addresses the matter of a nexus 
between any current shoulder disability and the Veteran's 
service.  Thus, there is no basis upon which service 
connection for a disability of either shoulder may be 
established.  The Veteran's specific claim is for arthritis 
of each shoulder.  It is noted that a threshold matter in any 
claim seeking service connection is that there must be 
competent evidence of the disability claimed.  See Gilpin, 
155 F.3d at 1353.  Without any objective evidence that the 
Veteran has a arthritis of the shoulders, there is no valid 
claim of service connection for such disability.  See 
Brammer, 3 Vet. App. at 223.  Accordingly, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim of service connection for arthritis of the 
shoulders.

Arthritis of the Arms

The Veteran's STR's do not show complaints of manifestations 
of a disability of either arm while he was on active duty.  
On examination for separation from active duty, the Veteran 
reported no arm pain and clinical evaluation of the upper 
extremities was normal.  Post-service treatment records shows 
complaints of pain in the arms, but there is no specific 
reference to a disability of either arm or to arthritis of 
either arm.  Pain itself is not a disability.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999)(aff'd in part, 
vacated and remanded in part on other grounds, 259 F.3d 1356 
(Fed. Cir. 2001).  In the absence of proof of a current 
disability there is no valid claim of service-connection.  
See Brammer, 3 Vet. App. at 223.  Accordingly, the Board 
finds that service connection for a right hip disability is 
not warranted.

Arthritis of the Hands

The Veteran's STR's do not show complaints of manifestations 
of a disability of either hand while he was on active duty.  
On examination for separation from active duty, the Veteran 
reported no hand pain and clinical evaluation of the upper 
extremities was normal.  Post-service treatment records shows 
complaints of pain in the hands, but there is no specific 
reference to a disability of either hand or to arthritis of 
either hand.  Pain itself is not a disability.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999)(aff'd in part, 
vacated and remanded in part on other grounds, 259 F.3d 1356 
(Fed. Cir. 2001).  In the absence of proof of a current 
disability there is no valid claim of service-connection.  
See Brammer, 3 Vet. App. at 223.  Accordingly, the Board 
finds that service connection for a right hip disability is 
not warranted.

Increased Ratings 

The Veteran contends that his service-connected retropatellar 
pain syndrome in each knee is more disabling than currently 
evaluated.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  
The Veterans knee disabilities may be evaluated on the basis 
of limitation of motion of each knee.  38 C.F.R. § 4.71a, 
DC's 5260, 5261.  In cases where there are distinct 
disabilities caused from arthritis of the knee as well as 
other impairment of the knee, such as recurrent subluxation 
or lateral instability, separate evaluations may be assigned.  
See VAOPGCPREC 23-97.  38 C.F.R. § 4.71a, DC 5257  If a 
rating is assigned under the provisions for other knee 
impairment a separate 10 percent rating may be assigned where 
some limitation of motion, albeit noncompensable, has been 
demonstrated.  See VAOPGCPREC 9-98.  

For slight impairment of the knee, with recurrent subluxation 
or lateral instability, a 10 percent rating is warranted; a 
20 percent rating requires moderate impairment.  
38 C.F.R. § 4.71a, DC 5257.  

Limitation of flexion of either leg to 45 degrees warrants a 
10 percent rating.  A 20 percent rating requires that flexion 
be limited to 30 degrees.  38 C.F.R. § 4.71a, DC 5260.  

Limitation of extension to 10 degrees warrants a 10 percent 
rating.  A 20 percent rating requires that extension be 
limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5261.  

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.3.  Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).   

On October 2006 VA examination, the Veteran complained of 
intermittent dull throbbing anterior knee pain that was 
nonradiating.  He also had slight swelling, although he 
denied weakness, stiffness, heat, redness, instability, 
giving way, locking, fatigability, or lack of endurance.  He 
complained of pain at rest, stating it was level 6/10 while 
sitting in the examination room.  The Veteran took Motrin 
alternating with Etotolac, as needed.  He stated that he had 
flare-ups approximately one to two times per month that 
lasted one to two days.  Precipitating factors included cold, 
weather changes, and increased walking.  Flare-ups did not 
impair his ability to perform his daily functional 
activities, but did state that he had missed two weeks from 
work over the past 12 months.  

Examination of each knee disclosed no edema, ecchymosis, or 
erythema.  Posterior or anterior drawers signs, Lachman's 
sign, and McMurray's sign was negative.  There was no joint 
line tenderness.  There was no Valgus or Varus laxity and no 
effusion or medial or lateral patella facet tenderness.  
Femoral grind test was positive.  There was no popliteal 
space mass or tenderness.  The lets were neurovascularly 
intact distal to the knees.  Range of motion of the right 
knee was from 0 degrees extension to 95 degrees flexion.  
Motion of the left knee was from 0 degrees extension to 120 
degrees flexion.  Normal ranges were given as from 0 degrees 
extension to 140 degrees flexion.  There were no additional 
limitations noted with repetition of movement that were 
related to pain, fatigue, incoordination, weakness or lack of 
endurance.  The Veteran did have increased pain at the end 
point of flexion of the knees.  The Veteran walked with an 
antalgic gait favoring his right knee, but had no functional 
limitation or abnormal weight bearing.  X-ray studies showed 
no fractures or dislocations.  The joint spaces were well 
maintained with no effusions.  The diagnosis was bilateral 
retropatellofemoral joint syndrome, with residuals.  

On October 2008 VA examination, the Veteran had complaints of 
bilateral knee pain, particularly with sitting with his knees 
flexed for long periods of time and when ascending stairs.  
He utilized a cane while walking to relieve his "knee 
pressure."  He currently worked in an administrative desk 
type job and stated that he had missed 5 days of work in the 
last year due to his knees.  His activities of daily living 
were affected in that, while he could accomplish all 
activities, he could not participate in sports due to his 
knee problems.  

Physical examination revealed a normal gait with a cane.  
Right knee examination revealed no swelling, instability to 
varus or valgus stress, and a negative Lachman's sign.  He 
did have a positive patella grind and patella apprehension 
test.  Range of motion was from 0 degrees extension to 140 
degrees flexion.  There was crepitus and pain throughout the 
range of motion with the crepitus being felt in the 
patellofemoral joint.  Left knee examination was similar, 
with no effusion or instability and a negative Lachman's 
sign.  Range of motion was from 0 degrees extension to 140 
degrees flexion, with crepitus and pain throughout in the 
patellofemoral joint.  There was a positive patella grind 
test.  There was no additional limitation following 
repetitive use, other than increased pain with no further 
loss of motion.  There were no flare-ups, incoordination, 
fatigue, weakness, or lack of endurance on joint function.  
He did have some weakness in his quadriceps bilaterally, with 
extension after repetitive use; however, this did not limit 
his range of motion.  The diagnosis was bilateral 
patellofemoral syndrome.  

Right Knee

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of entitlement to a disability 
rating greater than 10 percent for retropatellar pain 
syndrome of the right knee.  The Veteran was shown to have 
normal extension on examination in October 2006, with flexion 
limited to 95 degrees at that time.  He had additional 
manifestations of pain, crepitus and a positive patella grind 
test, but no instability, effusion, locking or other 
disability of the knee.  The VA examiner found no additional 
functional disability as a result of pain or repeated use, so 
that there is no basis for an increased rating pursuant to 
the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  See 
also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2008).  On examination in 
October 2008, there was actual improvement in range of 
motion, with motion being considered normal.  
38 C.F.R. § 4.71, Plate II.  As the record contains no 
symptoms warranting a rating in excess of the 10 percent 
level of disability at any time during the pendency of the 
claim, a staged rating is not warranted.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Left Knee

The Board finally finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to a 
disability rating greater than 10 percent for retropatellar 
pain syndrome of the left knee.  The Veteran was shown to 
have normal extension on examination in October 2006, with 
flexion limited to 120 degrees at that time.  He had 
additional manifestations of pain, crepitus and a positive 
patella grind test, but no instability, effusion, locking or 
other disability of the knee.  The VA examiner found no 
additional functional disability as a result of pain or 
repeated use, so that there is no basis for an increased 
rating pursuant to the holding in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  See also 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2008).  As with the right knee, the examination in October 
2008 showed improvement in the range of motion, with motion 
being considered normal.  38 C.F.R. § 4.71, Plate II.  As the 
record contains no symptoms warranting a rating in excess of 
the 10 percent level of disability at any time during the 
pendency of the claim, a staged rating is not warranted.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The potential application of 38 C.F.R. § 3.321(b)(1) (2009) 
has been considered.  The Board notes, however, that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1) (2009).  In this regard, the Board finds 
that there has been no showing by the Veteran that his 
service-connected retropatellar pain syndrome in each knee 
has resulted in marked interference with his employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for arthritis of the lumbar 
spine is denied.  

Entitlement to service connection for arthritis of the 
shoulders is denied.  

Entitlement to service connection for arthritis of the arms 
is denied.  

Entitlement to service connection for arthritis of the hands 
is denied.  

Entitlement to a disability rating greater than 10 percent 
for retropatellofemoral pain syndrome of the right knee is 
denied.  

Entitlement to a disability rating greater than 10 percent 
for retropatellofemoral pain syndrome of the left knee is 
denied.  


REMAND

The Veteran's STR's do not show complaints of pain in 
multiple joints while he was on active duty.  The STR's do 
show pain in each knee and treatment for a right ankle sprain 
during service, but the pain in these joints was shown to be 
due to retropatellofemoral joint syndrome and the residuals 
of a sprain, respectively.  Records of post-service treatment 
include VA outpatient reports showing that the Veteran had 
complaints of pin in the shoulders, elbows, wrists, hips, 
knees and ankles.  Treatment records dated in September 2005 
show that the Veteran had manifested arthralgias and fatigue 
with previous X-ray studies and laboratory testing negative 
for other pathology.  It was suspected that the Veteran's 
complaints of knee pain could be related to fibromyalgia.  
The Veteran has not been afforded an examination to ascertain 
whether the retropatellofemoral joint syndrome could have 
actually represented the initial onset of fibromyalgia.  The 
Board finds that, on remand, the Veteran should be scheduled 
for appropriate VA examination.  See McLendon, 20 Vet. App. 
at 79.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the Veteran 
to undergo a medical examination to ascertain 
the current nature and extent of 
fibromyalgia.  The claims file must be made 
available for review.  Based on a review of 
the claims file and the results of the 
Veteran's physical examination, the examiner 
should be asked to provide an opinion on 
whether it is at least as likely as not 
(i.e., a 50 percent or greater probability) 
that any fibromyalgia, if diagnosed, is 
related to active service or any incident of 
such service.  The examiner also should be 
asked to opine whether the Veteran's service-
connected retropatellofemoral joint syndrome 
represented manifestations marking the onset 
of his fibromyalgia.  A complete rationale 
must be provided.  

2.  Thereafter, readjudicate the claim 
of service connection for fibromyalgia.  
If the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case.  If 
the benefits sought on appeal remain 
denied, the Veteran and her service 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


